HURLEY, Judge,
concurring specially.
Upon reconsideration it is my view that appellant failed to preserve the alleged Tas-ca no error for appellate review. Rule 3.390(d), Fla.R.Crim.P., explicitly requires that a party must state “distinctly the matter to which he objects, and the grounds of his objection.” (Emphasis supplied.) Appellant failed to enunciate any grounds whatsoever as the basis for his objection and, consequently, the matter has not been preserved for our consideration. See, Castor v. State, 365 So.2d 701 (Fla.1978).